Citation Nr: 1515041	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type II with erectile dysfunction and early peripheral neuropathy of the upper extremities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA), Regional Office (RO), in Augusta, Maine, which denied the Veteran's service connection claims.  See February 2008 Notice of Disagreement; May 2010 Statement of the Case (SOC); August 2010 VA Form 9; October 2011 Supplemental Statement of the Case (SSOC).  During the pendency of the appeal the jurisdiction of the claims file was transferred to the Pittsburg, Pennsylvania RO.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains the Veteran's representative's February 2015 appellate brief.  Virtual VA contains other duplicative or non-relevant documents with respect to this appeal.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD, and his other psychiatric disorders have been clinically attributed to post-service events. 







CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2006 letter, sent prior to the May 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for PTSD.  The letter provided notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

Relevant to the duty to assist, the Veteran's VA treatment and examination records and private medical treatment records and opinions have been obtained and considered.  The Board notes that the Veteran's service treatment and personnel records are not included in his claims file and VA issued a formal finding of the unavailability of the service treatment records after performing an exhaustive search for the records at the RO regional office, requesting them from the National Personnel Records Center, and from the Veteran.  

With regard to the Veteran's claim, in February 2007, he was afforded a VA examination for PTSD.  The examination report shows that the examiner physically examined the Veteran, reviewed his claims file, and considered the Veteran's contentions.  The examiner supported his etiological opinion with comprehensive factual findings and rationales in support of his conclusion.  The Board finds that the February 2007 VA opinion is adequate. 

In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II. Service Connection - Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for a disability requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2014).  

In this case, the record evidence fails to show that the Veteran has been diagnosed with PTSD.  

The February 2007 VA examiner interviewed the Veteran to obtain his history with traumatic experiences and his symptoms of PTSD.  The VA examiner found there was insufficient evidence to justify a diagnosis of PTSD based on the Veteran's symptom pattern when compared to the DSM-IV criteria and with the stressor information.  The VA examination report reflects the Veteran's account of serving in Vietnam between February and November 1968 as an administrative clerk.  His primary duty was to sort and deliver mail.  The Veteran reported being exposed to combat in the form of occasional small arms fire when he was on guard duty, occasional shots at helicopters when he was flying to deliver mail, and occasional rocket and mortar attacks.  The Veteran reported not participating in direct combat and never being wounded.  His concrete instance of exposure to personal damage was when some shell fragments struck his first sergeant during a rocket and mortar attack.  The VA examiner noted the Veteran's report of his father being murdered in a robbery when the Veteran was 26 years old and being occasionally exposed to threats of assault with one instance of actually being hit by an inmate while working as a correctional officer.  The Veteran reported being jumpy in response to loud noises, having an inability to trust people and to fall asleep, having depression since the 1990s due to bankruptcy and problems with his son, and taking prescription antidepressants.  When asked to identify any symptoms associated with PTSD, the Veteran did not provide any.  As a result, the VA examiner diagnosed the Veteran with "Axis I:  Adjustment Disorder with Mixed Emotional Features, moderately severe, secondary to multiple life stressors (not service -related) and Axis II:  Obsessive-compulsive Personality Disorder."  The examiner noted that the Veteran showed evidence of ongoing depression and anxiety secondary to the sudden loss of his marriage, the loss of contact with his children, relocation to the north, changes in his occupational and financial security and, to some extent, some increasing medical problems. 

Moreover, the record evidence shows the Veteran has sought out medical treatment from both the VA and private medical professionals for his psychological / psychiatric problems but was never diagnosed with PTSD.  Beginning in May 1993 the Veteran was prescribed Xanax and Zoloft for his panic and anxiety attacks.  See Dr. D. C. E.'s Treatment Reports.  In September 1999, the Veteran was provided private mental health services and was diagnosed with severe major depression.  See Charis Counseling and Psychological Services Report.  At VA mental health treatment visits, he was diagnosed with adjustment reaction with mixed emotional factors and received individual counseling sessions.  See VA Mental Health Notes dated October 2006 to February 2007.  All the medical evidence of record shows that the Veteran has been diagnosed with other psychological disorders but has never been diagnosed with PTSD.  Also, the VA examiner attributed the Veteran's other psychiatric disorders to post-service events.  

To the extent that the Veteran asserts a self-diagnosis of PTSD, the Board finds his lay diagnosis not competent.  The record evidence fails to demonstrate that the Veteran has the requisite training or expertise to diagnose a complex psychiatric disorder as PTSD.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such the Board assigns no probative weight to the Veteran's assertion.  Crucially, the VA regulation specifically provides that there be medical evidence of a diagnosis of PTSD.  The Veteran also does not possess the requisite training or expertise to provide a nexus opinion on whether his non-PTSD psychiatric disorders are etiologically related to an incident of his military service as the question is medically complex in nature.  

The probative record evidence fails to show that Veteran has a current PTSD disability or other psychiatric disorder that is etiologically related to service.  Thus, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.


REMAND

Hypertension

The Veteran contends that he has hypertension secondary to diabetes mellitus. The February 2007 VA examination report shows the examiner diagnosed the Veteran with essential hypertension because there was no demonstration of elevated levels of blood urea nitrogen (BUN), creatinine or urine protein.  The examiner, however, did not specifically provide an opinion on whether the Veteran's hypertension was caused or aggravated by his service connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the February 2007 VA hypertension examination report.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.  The examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is (i) caused by OR (ii) aggravated by the Veteran's service-connected diabetes mellitus Type II.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

2.  After the development requested above has been completed, review of the record should again be undertaken.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


